Exhibit 10.2

SEVENTH AMENDMENT TO OFFICE LEASE

THIS SEVENTH AMENDMENT TO OFFICE LEASE (“Seventh Amendment”) is executed this
23rd day of September, 2016 (the “Seventh Amendment Effective Date”), by and
between Hines VAV III Energy Way LLC, a Delaware limited liability company
(“Landlord”) and Pier 1 Services Company, a Delaware statutory trust (“Tenant”).

RECITALS

A. Chesapeake Plaza, L.L.C., an Oklahoma limited liability company (“Original
Landlord”) and Tenant entered into that certain Office Lease dated effective
June 9, 2008 (the “Original Lease”) for certain space (the “Premises”) in the
office building currently known as the Pier 1 Imports Building located at 100
Pier 1 Place, Fort Worth, Tarrant County, Texas (the “Building”); and

B. The Original Lease has been amended by (i) that certain First Amendment to
Office Lease dated June 20, 2008 (the “First Amendment”); (ii) that certain
Second Amendment to Office Lease dated July 1, 2011 (the “Second Amendment”);
(iii) that certain Third Amendment to Office Lease dated January 28, 2013 (the
“Third Amendment”); (iv) that certain Fourth Amendment to Office Lease dated May
1, 2013 (the “Fourth Amendment”); (v) that certain Fifth Amendment to Office
Lease dated July 14, 2014 (the “Fifth Amendment”); and that certain Sixth
Amendment to Office Lease dated December 18, 2015 (the “Sixth Amendment”) (the
Original Lease, as so amended, the “Lease”);

C. Landlord has succeeded to all of Original Landlord’s right, title and
interest in and to the Building and as landlord under the Lease;

D. The Premises currently contains 385,623 Rentable Square Feet, located in the
Lobby, on the mezzanine and on the 5th, 6th, 7th, 8th, 9th, 10th, 11th, 12th,
14th, 15th, 16th, 17th, 18th and 19th floors of the Building (the “Existing
Premises”);

E. Pursuant to the terms of the Fifth Amendment, the Premises will be expanded
to include the 20th floor of the Building, which comprises 22,414 Rentable
Square Feet, on March 1, 2017 (the “Floor 20 Expansion Date”).

F. Tenant is negotiating a Sublease Agreement (“Sublease”) with a third party
(“Subtenant”) to sublease a portion of the 20th floor (the “Subleased
Premises”), subject to Landlord’s consent under a separate consent agreement,
which necessitates Tenant leasing from Landlord, and performing work within, a
portion of the 20th floor prior to the Floor 20 Expansion Date.

G. Landlord and Tenant have agreed to modify the terms of the Lease, including
the date and rent rate of the Premises expansion, as set forth in this Seventh
Amendment.

In consideration of the above recitals and the mutual covenants set forth in
this Seventh Amendment, and for such other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree to
amend the Lease as follows:

 

Page 1



--------------------------------------------------------------------------------

AGREEMENTS

1.    Defined Terms. All initially capitalized terms used but not defined herein
will have the same meanings as provided in the Lease.

2.    20th Floor Expansion.

 

  2.1 Early Expansion and Base Rate. Upon the effective date of this Seventh
Amendment (the “Early Expansion Date”), the Premises will expand to include
10,918 Rentable Square Feet on the 20th floor as shown on the attached Exhibit A
(the “Early Expansion Area”). The Early Expansion Area shall be delivered to
Tenant on the Early Expansion Date in broom-clean condition, with the Building
systems and the restrooms located in the Early Expansion Area in good repair and
working order, and with the restrooms in a condition as of the Early Expansion
Date in compliance with the requirements of the ADA in effect as of the Early
Expansion Date, and otherwise in its then-existing “AS-IS”, “WHERE-IS” condition
and configuration, subject to the remaining provisions of this
paragraph. Landlord shall make any repairs in accordance with Section 9.B of the
Lease to the Building systems or restrooms located within the Early Expansion
Area as may be required to obtain a Certificate of Occupancy from the City;
provided, however, Landlord shall not be obligated to make any repairs that are
required as a result of any changes, alterations or improvements to the Early
Expansion Area to be constructed by Tenant (including its subtenants) after the
Early Expansion Date. By occupying the Early Expansion Area on the Early
Expansion Date, Tenant shall be deemed to have accepted the Early Expansion Area
in its existing “AS-IS”, “WHERE-IS” condition and configuration and TENANT
HEREBY AGREES THAT AS OF THE EARLY EXPANSION DATE, THE EARLY EXPANSION AREA IS
OR WILL BE IN GOOD ORDER AND SATISFACTORY CONDITION AND THAT THERE ARE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY LANDLORD
REGARDING THE EARLY EXPANSION AREA. Without limiting the foregoing, Landlord
shall have no obligation to provide any improvements, additions or alterations
within the Early Expansion Area, nor provide any credits or allowances therefor
(but, for the avoidance of doubt, the provisions of this paragraph shall not
limit Landlord’s obligations under Section 12 of the Fifth Amendment). Landlord
expressly disclaims any and all warranties of any nature, express or implied, in
fact or by law with respect to the Early Expansion Area, including without
limitation, the implied warranties of habitability, suitability, merchantability
and fitness for any particular purpose.

Notwithstanding anything in the Lease to the contrary, the parties agree as
follows:

(i) on the Early Expansion Date, all references in the Lease to the Rentable
Square Footage of the Premises will be deemed to be 396,541 Rentable Square
Feet; provided, however, Tenant’s Pro Rata Share will be unchanged from the
Early Expansion Date until the earlier to occur of (i) December 1, 2016 and
(ii) the date on which Tenant delivers the Subleased Premises to Subtenant with

 

Page 2



--------------------------------------------------------------------------------

the Pier 1 Work (as defined in the Sublease) substantially completed (the
“Sublease Commencement Date”). On the Sublease Commencement Date, Tenant’s Pro
Rata Share will be adjusted accordingly in accordance with the formula set forth
in Section 1.E of the Original Lease to equal 96.723% to reflect the addition of
the Early Expansion Area to the Premises; and

(ii) from and after the date that is thirty (30) days after the Sublease
Commencement Date (the “Early Expansion Base Rent Commencement Date”), Tenant
will be obligated to pay Base Rent with respect to the Early Expansion Area in
accordance with the Lease; provided, however, during the period commencing on
the Early Expansion Base Rent Commencement Date and continuing until the Floor
20 Expansion Date, the Base Rate with respect to the Early Expansion Area shall
be an amount equal to $24.00 per Rentable Square Foot of the Early Expansion
Area. For the avoidance of doubt, Tenant shall continue to pay Base Rent with
respect to the Existing Premises in accordance with the Fifth Amendment.

 

  2.2 20th Floor Remainder Expansion and Base Rate. On the Floor 20 Expansion
Date, the Premises will expand to include the remainder of the 20th floor in
accordance with the Fifth Amendment. As of the Floor 20 Expansion Date, all
references in the Lease to the Rentable Square Footage of the Premises will be
deemed to be 408,037 Rentable Square Feet, and Tenant’s Pro Rata Share will be
adjusted accordingly in accordance with the formula set forth in Section 1.E of
the Original Lease to equal 99.530% to reflect the addition of the remainder of
the 20th floor. From and after the Floor 20 Expansion Date, the Base Rate for
the entire Floor 20 Expansion Space will be as set forth in Section 5 of the
Fifth Amendment.

3.    Interior Directory Sign. Landlord grants to Tenant the right to install,
at Tenant’s sole cost and expense, directory signage in the lobby of the
Building (the “Directory Sign”) indicating the names and locations of Tenant’s
permitted subtenants. The design, location, size, construction and material of
any such Directory Sign are subject to Landlord’s prior written approval, in its
sole and absolute discretion, and must be consistent with the existing directory
and other interior signage in the Building and comply with applicable Laws. In
the event Tenant elects to install any such Directory Sign, it must be
constructed in a good and workmanlike manner, using contractors approved by
Landlord, in accordance with all applicable Laws and all recorded restrictions,
and using materials of a quality at least equal to the quality of the materials
used in the existing interior Building signs. The cost of any Directory Sign,
including modifications to such sign as necessary, will be at Tenant’s sole cost
and expense. From time to time during the Term, Landlord shall have the right,
in its reasonable discretion, to require Tenant to relocate any Directory Sign
to another location suitable for directory signage in the lobby at Tenant’s sole
cost and expense. Tenant shall promptly remove any Directory Sign, at Tenant’s
sole cost and expense, identifying any such subtenant whose sublease has expired
or otherwise terminated, or who otherwise vacated its subleased premises in the
Building. In addition, upon the Expiration Date or earlier termination of
Tenant’s right to possess the Premises, Tenant shall remove all such Directory
Signs and repair any damage caused by such signage or its removal in accordance
with Section 29 of the Lease. If Tenant fails to remove the Directory Signs and
repair any damage caused by such signage or its removal in accordance with

 

Page 3



--------------------------------------------------------------------------------

the immediately preceding sentences, then Landlord shall have the right to
remove the same and repair any such damage, and Tenant shall pay Landlord all
reasonable expenses incurred in connection with such removal and repair within
thirty (30) days after Tenant’s receipt of a written invoice therefor from
Landlord (which obligation will survive the expiration or termination of the
Lease). Notwithstanding anything to the contrary herein, Landlord and Tenant
acknowledge and agree that the provisions of this Seventh Amendment are subject
to all conditions, approvals and other requirements set forth in the Lease, as
amended hereby, including without Tenant’s obligations under Section 12 of the
Lease with respect to mechanic’s and other liens and Tenant’s indemnification
obligations under Section 13 of the Lease.

4.    Reserved Parking. Landlord and Tenant agree that, commencing on the
Seventh Amendment Effective Date and continuing until the expiration or earlier
termination of the Lease, four (4) of the parking spaces in the Parking
Facilities provided for Tenant’s use pursuant to the Lease as shown on Exhibit B
(the “Reserved Spaces”) shall be reserved for Tenant; provided, however,
Landlord shall have the right to relocate such Reserved Spaces from time to time
to another location within level P1, P2 or P3 of the Building’s parking garage
to the extent Landlord deems reasonably necessary, including relocation to
accommodate requirements of applicable Laws or as required by reason of
casualty, condemnation or required maintenance. Tenant shall have the right to
install, at Tenant’s sole cost and expense, signage (the “Reserved Spaces
Signage”) designating such Reserved Spaces as being reserved for Tenant,
provided that the design, location, size, construction and material of any such
Reserved Spaces Signage are subject to Landlord’s prior written approval, in its
sole and absolute discretion, and such Reserved Spaces Signage must be
constructed in a good and workmanlike manner and must be consistent with the
existing signage in the Parking Facilities. In the event that Landlord relocates
the Reserved Spaces, Tenant shall relocate the corresponding Reserved Spaces
Signage to another location approved by Landlord within or adjacent to the
relocated Reserved Spaces at Tenant’s sole cost and expense, except that if
Landlord relocates the Reserved Spaces more than once during any twenty four
(24)-month period for any reason other than to accommodate requirements of
applicable Laws or as required by reason of casualty, condemnation or required
maintenance, then the cost of relocating the corresponding Reserved Spaces
Signage for such subsequent relocation shall be at Landlord’s cost and
expense. In addition, upon the Expiration Date or earlier termination of the
Lease, Tenant shall remove all such Reserved Spaces Signage and repair any
damage caused by such signage or its removal in accordance with Section 29 of
the Lease, at Tenant’s sole cost and expense. If Tenant fails to remove the
Reserved Spaces Signage and repair any damage caused by such signage or its
removal in accordance with the immediately preceding sentences, then Landlord
shall have the right to remove the same and repair any such damage, and Tenant
shall pay Landlord all reasonable expenses incurred in connection with such
removal and repair within thirty (30) days after Tenant’s receipt of a written
invoice therefor from Landlord (which obligation will survive the expiration or
termination of the Lease).

5.    No Broker. Landlord and Tenant each hereby represent and warrant to the
other that no commission is due and payable to any broker or other leasing agent
in connection with this Seventh Amendment as a result of its own dealings with
any such broker or leasing agent, and Landlord and Tenant hereby agree to
indemnify and hold each other harmless from and against all loss, damage, cost
and expense (including reasonable attorneys’ fees) suffered by the other party
as a result of a breach of the foregoing representation and warranty.

 

Page 4



--------------------------------------------------------------------------------

6.    Entire Agreement. This Seventh Amendment shall become effective only upon
its full execution and delivery by Landlord and Tenant. This Seventh Amendment
contains the parties’ entire agreement regarding the subject matter covered
herein, and supersedes all prior correspondence, negotiations, and agreements,
if any, whether oral or written, between the parties concerning such subject
matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this Seventh
Amendment. In all respects, except as specifically amended hereby, the terms and
conditions of the Lease remain in full force and effect and unabated and the
Lease, as amended by this Seventh Amendment, shall be binding upon and shall
inure to the benefit of the parties hereto, their successors and permitted
assigns.

7.    Multiple Counterparts. The parties may execute this Seventh Amendment in
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one and the same instrument. To facilitate
execution of this Seventh Amendment, the parties may execute and exchange, by
telephone facsimile or electronic mail PDF, counterparts of the signature pages.

8.    No Third-Party Rights. The provisions of the Lease, as amended hereby, are
for the exclusive benefit of the parties to the Lease, as amended hereby, and
their permitted successors and assigns, and are not for the benefit of any other
person or entity, including without limitation Tenant’s permitted subtenants,
and Landlord and Tenant hereby expressly acknowledge and agree that no subtenant
of Tenant has any right to enforce the Lease, as amended hereby, against
Landlord or to assert any of Tenant’s rights under the Lease, as amended hereby,
against Landlord, whether in its own right or on behalf of Tenant.

(Signature Pages Follow)

 

Page 5



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SEVENTH AMENDMENT TO OFFICE LEASE

IN WITNESS WHEREOF, Landlord and Tenant have executed this Seventh Amendment as
of the Seventh Amendment Effective Date.

 

LANDLORD: HINES VAV III ENERGY WAY LLC, a Delaware limited liability company By:
  Hines US Office Value Added Venture III LLC,   a Delaware limited liability
company   By:   Hines US VAV III MM LLC,    

a Delaware limited liability company,

its managing member

    By:  

Hines Interests Limited Partnership,

a Delaware limited partnership,

its managing member

      By:  

Hines Holdings, Inc.,

a Texas corporation,

its general partner

        By:  

/s/ David J. Congdon

          David J. Congdon           Senior Managing Director

[Signature Page to Seventh Amendment]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO SEVENTH AMENDMENT TO OFFICE LEASE

IN WITNESS WHEREOF, Landlord and Tenant have executed this Seventh Amendment as
of the Seventh Amendment Effective Date.

 

TENANT: PIER 1 SERVICES COMPANY, a Delaware statutory trust By:  

Pier 1 Holdings, Inc.,

a Delaware corporation,

its managing trustee

  By:  

/s/ Jeffrey N. Boyer

   

Jeffrey N. Boyer

Executive V.P. and CFO

[Signature Page to Seventh Amendment]



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF GUARANTOR

    Pier 1 Imports, Inc., a Delaware corporation (“Guarantor”), the guarantor
under that certain Guaranty in favor of Landlord dated January 28, 2013 (the
“Guaranty”), guarantying the obligations of Tenant under the Lease pursuant to
the terms thereof, hereby acknowledges and agrees that the Guaranty shall
continue in full force and effect and shall apply to the Lease, as modified by
this Seventh Amendment.

 

GUARANTOR: PIER 1 IMPORTS, INC., a Delaware corporation By:   /s/ Jeffrey N.
Boyer   Jeffrey N. Boyer   Executive V.P. and CFO

[Acknowledgement of Guarantor]



--------------------------------------------------------------------------------

EXHIBIT A

20th FLOOR EARLY EXPANSION AREA

 

LOGO [g226668g1004143440495.jpg]

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

RESERVED PARKING

                                                                  
                               Reserved Spaces

LOGO [g226668g1004143440705.jpg]

 

Exhibit B